In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3373 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

JUSTIN WILLIAMS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 13 CR 930‐2 — Rebecca R. Pallmeyer, Judge. 
                      ____________________ 

        ARGUED MAY 16, 2017 — DECIDED JULY 27, 2017 
                 ____________________ 

   Before EASTERBROOK, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. A person may commit the federal 
crime of bank robbery “by force and violence, or by intimida‐
tion.” 18 U.S.C. § 2113(a). The issue in this appeal is whether 
the federal offense of bank robbery under 18 U.S.C. § 2113(a) 
qualifies as a “crime of violence” under 18 U.S.C. § 924(c). We 
hold  that  it  does.  We  have  held  that  the  so‐called  “residual 
clause” in the § 924(c) definition of a crime of violence is un‐
constitutionally vague, United States v. Cardena, 842 F.3d 959, 
2                                                               No. 16‐3373 

996 (7th Cir. 2016), but even bank robbery fits easily into the 
“elements clause” of the definition of a crime of violence be‐
cause even when committed “by intimidation,” it has “as an 
element the use, attempted use, or threatened use of physical 
force against the person or property of another.” See 18 U.S.C. 
§ 924(c)(3)(A).1 
    On December 4, 2013, defendant‐appellant Justin Williams 
and Malcolm Carpenter entered a Bank of America branch in 
Homewood,  Illinois.  Each  was  carrying  a  nine‐millimeter 
handgun. Williams pointed his gun at several employees and 
forced them to the ground while Carpenter ordered two em‐
ployees to open the vault and to fill a bag with money. The 
robbers left with more than $80,000 in cash. The next day, the 
two  men  were  located  in  the  gray  Volvo  described  by  wit‐
nesses as the getaway car. Inside the car, police also found the 
missing cash, the bank’s anti‐theft devices, and two nine‐mil‐
limeter handguns.  
    Williams and Carpenter were charged with bank robbery 
in violation of § 2113(a). The indictment that followed added 
a second count for using a firearm in the course of the robbery 
under § 924(c) and a third count (later dropped) for being a 
felon in possession of a firearm under § 922(g)(1).  
   Williams moved to dismiss the § 924(c) charge. He argued 
that  federal  bank  robbery  is  not  a  crime  of  violence  under 
§ 924(c)(3)(A)  because  § 2113(a)  provides  that  bank  robbery 
can be committed “by intimidation,” as well as “by force and 

                                                 
      1 The Supreme Court will hear re‐argument on October 2, 2017, in a 

case that asks whether the near‐identical residual clause in 18 U.S.C. § 16 
is  unconstitutionally  vague.  See  Sessions  v.  Dimaya, No  15‐1498  (argued 
Jan. 17, 2017).  
No. 16‐3373                                                            3

violence.” His theory is that a robber can “intimidate” a vic‐
tim  without  intending  to  do  so,  and  an  intentional  use  or 
threat of force is essential for a crime of violence. The district 
court denied the motion, finding that bank robbery is a crime 
of violence under the elements clause because under Seventh 
Circuit  precedent,  “intimidation  means  threatened  force  ca‐
pable of causing bodily harm and therefore constitutes threat‐
ened ‘violent force’ under § 924(c)(3)(A).” United States v. Car‐
penter, No. 13 CR 930, 2016 WL 878631, at *2 (N.D. Ill. Mar. 8, 
2016) (citation omitted) (emphasis in original); see also id., cit‐
ing  United  States  v.  Gordon,  642  F.3d  596,  598  (7th  Cir.  2011) 
(“Intimidation exists when a bank robber’s words and actions 
would cause an ordinary person to feel threatened, by giving 
rise to a reasonable fear that resistance or defiance will be met 
with force.”).  
    Williams  then  entered  into  a  written  conditional  plea 
agreement, pleading guilty to bank robbery and use of a fire‐
arm in the course of a crime of violence but reserving his right 
to appeal the order denying his motion to dismiss the firearm 
charge. The district judge sentenced Williams to a total of 120 
months in prison, comprised of a below‐guideline term of 36 
months for the robbery charge and a mandatory consecutive 
term of 84 months for the § 924(c) charge.  
     Williams  appeals  his  conviction  under  § 924(c),  arguing 
that federal bank robbery under § 2113(a) is not categorically 
a “crime of violence.” We review  de  novo the district  court’s 
decision  as  to  whether  bank  robbery  qualifies  as  a  crime  of 
violence  under  § 924(c)(3)(A).  See  Cardena,  842  F.3d  at  1000, 
citing  United  States  v.  Cureton,  739  F.3d  1032,  1040  (7th  Cir. 
2014). To determine if an offense is a crime of violence under 
the elements clause, § 924(c)(3)(A), we focus of course on the 
4                                                               No. 16‐3373 

statutory elements of the offense, not the actual facts underly‐
ing  the  particular  defendant’s  crime.  See  Descamps  v.  United 
States, 570 U.S. —, —, 133 S. Ct. 2276, 2283 (2013), citing Taylor 
v.  United  States,  495  U.S.  575,  600  (1990); United  States  v.  Ed‐
wards, 836 F.3d 831, 833 (7th Cir. 2016). We must presume the 
conviction rested on the least serious acts that would satisfy 
the statute. Johnson v. United States, 559 U.S. 133, 137 (2010).2 
    In United States v. Armour, we held that federal attempted 
bank robbery is a crime of violence under the elements clause 
of § 924(c). 840 F.3d 904, 907 (7th Cir. 2016). Armour argued 
that since bank robbery can be committed by intimidation as 
distinct from “by force or violence,” it could not be a crime of 
violence.  Id.  at  908.  Applying  the  categorical  approach,  we 
disagreed. We reasoned that “[i]ntimidation means the threat 
of force” and exists “when a bank robber’s words and actions 
would cause an ordinary person to feel threatened, by giving 
rise to a reasonable fear that resistance or defiance will be met 
with force.” Id. at 909 (citations omitted). In short, the intimi‐
dation element of the crime of bank robbery is satisfied when 
an individual feels threatened under the circumstances. See, 
e.g., Gordon, 642 F.3d at 598 (holding that intimidation exists 
when the robber’s actions cause reasonable fear that defiance 
will be met with physical force); United States v. Burnley, 533 
                                                 
      2 The Third Circuit has taken a different, more fact‐based approach to 

§ 924(c), looking to the manner in which the predicate offense was com‐
mitted,  explaining  that  the  relevant  question  is  not  whether  Hobbs  Act 
robbery was a crime of violence, but whether a Hobbs Act robbery com‐
mitted while brandishing a firearm is a crime of violence. United States v. 
Robinson, 844 F.3d 137, 143–44 (3d Cir. 2016). Judge Fuentes wrote a con‐
curring opinion arguing that a straightforward application of the categor‐
ical approach should treat Hobbs Act robbery as a crime of violence under 
§ 924(c)(3)(A). 844 F.3d at 149–50. 
No. 16‐3373                                                          5

F.3d 901, 903 (7th Cir. 2008) (intimidation does not require an 
explicit threat; implied threats that refusal to comply will be 
met with force are sufficient); United States v. Jones, 932 F.2d 
624,  625  (7th  Cir.  1991)  (“Intimidation  means  the  threat  of 
force.”).  
    In Armour, we observed that the threatened violent force 
must clear only “a low threshold—a fear of a slap in the face 
is enough.” Armour, 840 F.3d at 909, citing Johnson, 559 U.S. at 
143. “A bank employee can reasonably believe that a robber’s 
demands  for  money  to  which  he  is  not  entitled  will  be  met 
with violent force of the type [required] … because bank rob‐
bery [by intimidation] under § 2113(a) inherently contains a 
threat of violent physical force.” Id. Thus, we found the “low 
threshold  of  violent  force  is  necessarily  satisfied  in  an  at‐
tempted  bank  robbery  by  intimidation,”  and  we  held  that 
bank robbery is a crime of violence. Id. 
    To avoid the reasoning of Armour, Williams now asks us 
to import an extra mental state—intent to intimidate—into the 
definition of a crime of violence under § 924(c). He does so by 
first observing that we have held in the analogous setting of 
18 U.S.C. § 16(a) that  crimes of violence must contain  as an 
element the intentional use of force. See Bazan‐Reyes v. INS, 256 
F.3d 600, 609 (7th Cir. 2001) (holding that deportation statute 
required intent higher than recklessness or  negligence, thus 
making a conviction for homicide by intoxicated use of a mo‐
tor  vehicle  not  a  crime  of  violence  under  § 16(a)).  Williams 
couples that point with the observation that the intimidation 
element of federal bank robbery does not require proof that 
the  robber  intended  to  intimidate  the  victim.  All  that  is  re‐
quired is that an ordinary person would feel threatened under 
6                                                          No. 16‐3373 

the circumstances. Armour, 840 F.3d at 909. Thus, William ar‐
gues, without a requirement to prove intent to intimidate, fed‐
eral bank robbery cannot be a crime of violence. 
    It is true that bank robbery is a general intent crime, mean‐
ing  that  the  robber’s  actions  giving  rise  to  the  intimidation 
must have been intentional. United States v. Durham, 645 F.3d 
883, 891 n.1 (7th Cir. 2011), citing Carter v. United States, 530 
U.S. 255, 269–70 (2000). It is also true that federal bank robbery 
“by intimidation” does not require the government to prove 
intent to intimidate. Still, the government must prove that the 
defendant acted intentionally in a way that would cause a rea‐
sonable person to be intimidated, i.e., to fear that resistance or 
defiance may be met with force. See United States v. Duncan, 
833 F.3d 751, 756–57 (7th Cir. 2016) (holding that Indiana rob‐
bery  “by  fear”  constitutes  a  violent  felony  under 
§ 924(e)(2)(B)(i), whose elements clause uses almost the same 
language  as  § 924(c)(3));  United  States  v.  Rutherford,  54  F.3d 
370, 373 (7th Cir. 1995) (holding in the Sentencing Guidelines 
context  that  a  “threatened  use  of  force  must  be  intentional; 
one cannot accidentally make a threat”). Simply put, theft of 
money from a bank by means of intimidation is not negligent 
or accidental behavior. Cf. United States v. Castleman, 572 U.S. 
—, —, 134 S. Ct. 1405, 1415 (2014) (negligent or merely acci‐
dental conduct cannot satisfy requirement that “use” of force 
must be intentional). That is sufficient to satisfy the intent re‐
quirements  discussed  in  Bazan‐Reyes,  upon  which  Williams 
relies. 256 F.3d at 609. 
    To avoid this line of reasoning, Williams relies on the in‐
terpretation  of  18  U.S.C.  § 875  in  Elonis  v.  United  States,  575 
U.S. —, 135 S. Ct. 2001 (2015). Section 875(c) outlaws interstate 
communications  that  threaten  to  kidnap  or  injure  another 
No. 16‐3373                                                      7

person.  In  Elonis,  the  Supreme  Court  explained  that  when 
reading a mens rea requirement into a statute, sometimes “re‐
quiring only that the defendant act knowingly would fail to 
protect the innocent actor.” Id. at 2010 (citation omitted). Ac‐
cordingly, the Court found that § 875(c) requires proof that a 
defendant know both that she is transmitting a communica‐
tion  and  also  the  threatening  nature  of  the  communication. 
The threatening nature of the communication is what makes 
the communication criminal. Id. at 2011. Thus, Elonis’s convic‐
tion could not stand because it was obtained by proving only 
that a reasonable person would have interpreted the commu‐
nications as threatening in nature, not that Elonis knew that 
the  contents  of  his  communication  were  threatening.  Id.  at 
2012. 
    The reasoning of Elonis does not extend to bank robbery, 
where the concerns about innocent conduct and free speech 
in Elonis do not apply. Williams’s argument regarding intent 
is imported from, and better suited to, statutes criminalizing 
pure threats. Bank robbery is caused by intentional acts, not 
by negligence or accidental conduct. With bank robbery, the 
intimidation—the  threat  of  violent  force—is  one  means  by 
which the wrongful act of theft can be completed. The explicit 
or implicit threat of violent force is inherent in the intimida‐
tion element, and that is what is required by § 924(c)(3). See 
Armour, 840 F.3d at 908–09. Bank robbery by intimidation is a 
crime  of  violence  as  defined  by  the  elements  clause  of 
§ 924(c)(3)(A). 
                             *     *    * 
   We agree with the district court that bank robbery by in‐
timidation  defined in  § 2113(a) is a  crime of violence under 
8                                                   No. 16‐3373 

the  elements  clause  of  §  924(c)(3)(A).  Defendant  Williams’ 
convictions and sentence are AFFIRMED.